DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/336,439) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/336,439, all further correspondence regarding the instant application should be directed to the Examiner.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicant’s claim for foreign priority based on an application filed in China on June 3, 2020; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed December 17, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including a reference character not mentioned in the description.  See
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters measuring at least .32 cm. (1/8 inch) in height.  See Fig. 4.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings in the middle of the top of the sheet, but not in the margin.  See Fig. 4; see also 37 C.F.R. § 1.84(g) for the top margin location.
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to placing the docket number on the front of each sheet within the top margin.  See Fig. 4; see also 37 C.F.R. § 1.84(g) for the top margin location.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “BLOCKCHAIN TASK EXECUTION BASED ON CONSENSUS MECHANISM.”
37 C.F.R. § 1.72(b) recites “The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.”  MPEP § 608.01(b) recites “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.”


Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 4 and 12 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 4, line 1 should be “after the receiving the [[a]] first interior gateway protocol (IGP) packet.”
(2) claim 12, line 1 should be “wherein after the sending.”

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 5, 9, 11, and 12 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 5, line 5, “the IGP domain” lacks clear antecedent basis.  See MPEP § 2173.05(e). 


Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8–12, and 14 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska, Blockchain Architecture Basics: Components, Structure, Benefits & Creation, WayBack Machine, pp. 1–21, (Jan. 31, 2019), available at https://web.archive.org/web/20200430183143/https://mlsdev.com/blog/156-how-to-build-your-own-blockchain-architecture (last visited February 7, 2022) in view of Moreno et al. (US 2011/0110370 A1; filed Nov. 12, 2009).
Regarding claim 1, while Lastovetska teaches a first network device (“node” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “Node - user or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger)” and “Miners - specific nodes which perform the block verification process before adding anything to the blockchain structure” at p. 10) comprising:
at least one processor (Lastovetska at least suggest the node and miner discussed at p. 10 includes a processor);

receive (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) a first packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11; “new block is created” at p. 13), wherein the first 
obtain input data (“The moment a block is created, it automatically attaches a hash, while any changes made in a block affect the change of a hash too.” and “The final element within the block is the hash from a previous block.” at p. 12) to the consensus mechanism based on the first packet: and
execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13; “Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) based on the input data,
interior gateway protocol (IGP) packet.
Moreno teaches a first IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s first packet to be a first IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 4, while Lastovetska teaches wherein after receiving a first interior gateway protocol (IGP) packet, the instructions further instruct the at least one processor to cause the network device to:
validate the transaction (“Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12),
Lastovetska does not teach the network device to broadcast the first IGP packet in an IGP domain, wherein the IGP domain comprises the first network device and a second network device.
Lastovetska teaches a gateway device to broadcast (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the IGP domain comprises the first network device and a second network device (“sent to each node within the blockchain system” at p. 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s network device to broadcast the first IGP packet in an IGP domain, wherein the IGP domain comprises the first network 
Moreno teaches an IGP domain (“IGP domain” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s domain to be an IGP domain as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 5, while Lastovetska teaches wherein after executing the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13; “Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12), the instructions further instruct the at least one processor to cause the network device to:
	generate a second packet (“The Block is added to the existing Blockchain” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12), wherein the second packet comprises a first block (“The Block” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) obtained by the first network device by executing the blockchain task,
Lastovetska does not teach (A) the second packet being a second IGP packet; and (B) broadcast the second IGP packet in the IGP domain.
Lastovetska teaches broadcasting a packet (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s second 
Moreno teaches a second IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70) and an IGP domain (“IGP domain” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s second packet to be a second IGP packet and for the Lastovetska/Moreno combination’s domain to be an IGP domain as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 8, while Lastovetska teaches a gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) comprising:
	at least one processor (Lastovetska at least suggest the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11 includes a processor);
	one or more memories (Lastovetska at least suggest the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11 includes a memory) coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instruct the at least one processor to cause the gateway device to:
	generate a first packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11; “new block is created” at p. 13) in response to a storage request,
	wherein the first packet comprises a first field (“The moment a block is created, it automatically attaches a hash” at p. 12) , the first field indicates to execute a blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), and the blockchain task is a 
	send (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first packet,
Lastovetska does not teach the first packet being a first interior gateway protocol (IGP) packet.
Moreno teaches a first IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s first packet to be a first IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 9, while Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device to:
	broadcast (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet in a domain (“the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; “The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the domain comprises a plurality of network devices (“sent to each node within the blockchain system” at p. 13),
	the Lastovetska/Moreno combination does not teach the domain being an IGP domain.
Moreno teaches an IGP domain (“IGP domain” at ¶ 35).

Regarding claim 10, while Lastovetska teaches wherein a first interface (an inherent and implicit first part of a program necessary to receive the “transaction” at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) of the gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) is configured to receive the storage request, 
a second interface (an inherent and implicit second part of a program necessary to receive a hash of the block at p. 12 included in the created block at step 2 of “HOW BLOCKCHAIN WORKS” at p. 11) of the gateway device (the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11) is configured to receive a consensus algorithm (“a consensus protocol. A consensus system is a set of network rules, and if everyone abides by them, they become self-enforced inside the blockchain.” at p. 13; “proof-of-work” at p. 13) required for executing the blockchain task, 
a third interface (an inherent and implicit second part of a program necessary to allocate computing power to “verif[y] the block and checks whether the information stated there is correct” at p. 13) of the gateway device is configured to allocate computing power to the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), and 
a fourth interface (an inherent and implicit second part of a program necessary to allocate computing power to “validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) of the gateway device is configured to process a packet (“A Block that represents the transaction is created” 
Lastovetska does not teach the packet being an IGP packet.
Moreno teaches an IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s packet to be an IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 11, Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device (“Node - user or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger)” and “Miners - specific nodes which perform the block verification process before adding anything to the blockchain structure” at p. 10) to:
	obtain input data (“Nodes validate the transaction” at step 4 of “HOW BLOCKCHAIN WORKS” at pp. 11–12) to the consensus mechanism (“a consensus protocol. A consensus system is a set of network rules, and if everyone abides by them, they become self-enforced inside the blockchain.” at p. 13; “proof-of-work” at p. 13); and
	execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13) based on the input data.
Regarding claim 12, while Lastovetska teaches wherein after sending (“The Block is sent to every node in the network” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11) the first IGP packet, the instructions further instruct the at least one processor to cause the network device to:

	verify the block (“each node verifies the block and checks whether the information stated there is correct” at p. 13): and
	if the block has been verified and a consensus is reached, store the block on a blockchain (“The Block is added to the existing Blockchain” at step 5 of “HOW BLOCKCHAIN WORKS” at pp. 11–12),
	Lastovetska does not teach the second packet being a second IGP packet.
Moreno teaches a second IGP packet (“IGP packet” at ¶ 24; fig. 6, IGP packet item 70).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s second packet to be a second IGP packet as taught by Moreno to exchange routing data within an autonomous system.  Moreover, “to allow multiple VRFs on a single adjacency.”  Moreno ¶ 24.
Regarding claim 14, Lastovetska teaches a network system (“node” at step 3 of “HOW BLOCKCHAIN WORKS” at p. 11; the computer illustrated at step 1 of “HOW BLOCKCHAIN WORKS” at p. 11), wherein the system comprises a network device to perform operations according to claim 1 and a gateway device to 

Claims 2 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska in view of Moreno, and in further view of Choe et al. (US 2003/0067925 A1; filed July 11, 2002).
Regarding claim 2, while the Lastovetska/Moreno combination teaches the first IGP packet (“A Block that represents the transaction is created” at step 2 of “HOW BLOCKCHAIN WORKS” at Lastovetska p. 11; “new block is created” at Lastovetska p. 13) and a first field (“The moment a block is created, it automatically attaches a hash” at Lastovetska p. 12),
the Lastovetska/Moreno combination does not teach wherein the first IGP packet comprises a link state advertisement (LSA) header, the LSA header comprises a link state (LS) type field, and the first field comprises the LS type field; or
the first IGP packet comprises a link state packet protocol data unit (LSP PDU) type field, and the first field comprises the LSP PDU type field.
Choe teaches a payload (fig. 4, item 430) comprises a link state advertisement (LSA) header (fig. 4, item 440), the LSA header comprises a link state (LS) type field (fig. 4, item 442).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lastovetska/Moreno combination’s first IGP packet to comprise a link state advertisement (LSA) header, the LSA header comprises a link state (LS) type field and for the Lastovetska/Moreno combination’s first field to comprise the LS type field as taught by Choe “to reduce the traffic among routing nodes (RNs) in a virtual area in which heavy traffic might result.”  Choe ¶ 16.
claim 13, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 13.

Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being obvious over Lastovetska in view of Moreno, and in further view of Shimamura (US 2019/0034465 A1; filed July 28, 2017).
Regarding claim 3, while Lastovetska teaches wherein the instructions further instruct the at least one processor to cause the network device to: execute the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13), 
Lastovetska does not teach deciding to execute the blockchain task based on that a central processing unit (CPU) usage of the first network device is less than a threshold.
Shimamura teaches generating another block based on that a central processing unit (CPU) usage of a first network device (“computing device” at ¶ 92) is less than a threshold (“if the CPU usage is greater than 80 percent of capacity, the process may wait until the computing device has completed generating the other block” at ¶ 92 at least suggest that the process will continue if the CPU usage is less than 80 percent of capacity).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s execution of the blockchain task to be based on a central processing unit (CPU) usage of the first network device less than a threshold as taught by Shimamura “to record a sequence of data on the plurality of blockchains more quickly than would be the case if only a single blockchain were to be used.”  Shimamura ¶ 22.
claim 7, while Lastovetska teaches the instructions further instruct the at least one processor to cause the network device to: executing the blockchain task (“each node verifies the block and checks whether the information stated there is correct” at p. 13),
Lastovetska does not teach if the CPU usage of the first network device is greater than a threshold, stop executing the blockchain task.
Shimamura teaches if a CPU usage of a first network device (“computing device” at ¶ 92) is greater than a threshold, stop executing block generation (“if the CPU usage is greater than 80 percent of capacity, the process may wait until the computing device has completed generating the other block” at ¶ 92).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lastovetska’s execution of the blockchain task to be stopped if the CPU usage of the first network device is greater than a threshold as taught by Shimamura “to record a sequence of data on the plurality of blockchains more quickly than would be the case if only a single blockchain were to be used.”  Shimamura ¶ 22.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon rejected base claim 1 and intervening claim 4, but would be allowable if rewritten to include all of the limitations of base claim 1 and intervening claim 4.  See MPEP §§ 608.01(n), 707.07(j).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US-20170236120-A1; US-20130089005-A1; US-
Nakamoto, Bitcoin: A Peer-to-Peer Electronic Cash System, pp. 1–9 (2008); and 
Saad et al., RouteChain: Towards Blockchain-based Secure and Efficient BGP Routing, 2019 IEEE International Conference on Blockchain and Cryptocurrency (ICBC), pp. 210–218 (May 2019).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449